Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the application filed 9/23/2020, wherein claims 1,3-23 are pending. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the first and second side panels; a cutout positioned in a hip region of each of said first and second side panels; a contouring panel attached each of said first and second side panels along a periphery of the first and second side cutouts” must be shown or the feature(s) canceled from the claim(s). It is unclear what constitutes the side panels because there doesn’t appear to be separate side panels from front and back panels and there is no reference character for first and second side panels. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1,3-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, it is unclear whether “a mesh panel” attached to the cut out section (lines 3-4) is referring to the same or different structure than the “back contouring panel” on line 8. It seems from applicant’s spec that there is only one panel (12) attached to the cut out section in the back body panel. If they are the same structure, please use the same terminology throughout the claims.
Regarding claims 1, 3, and 4, is the cut out reinforced portion of claim 3 part of or the same structure as the mesh reinforcement layer of claim 1? Is the moisture wicking fabric layer and temperature regulating fabric layer of claim 4 different structure than the mesh reinforcement layer of claim 1? Please clarify.
Regarding claim 11, it is unclear what is meant by “first and second side panels; a cutout positioned in a hip region of each of said first and second side panels” because there doesn’t appear to be separate side panels from front and back panels in the figures and the applicant in some places in the spec calls the material covering the side cut outs “side panels” (for example, para. 34). Please clarify.

Regarding claims 12,  claim 11 previously claims a cut out in the central buttock region and a panel covering the cutout. Is a cutout section having a mesh panel attached thereto of claim 12 claiming a different structure? It appears from applicant’s spec that there is only one cut out in the buttock region covered by one panel. Please clarify.
Claim 17 recites the limitation "said mesh reinforcement layer".  There is insufficient antecedent basis for this limitation in the claim. For the purposes of this office action, the examiner is interpreting claim 17 as depending from claim 12 which includes a mesh panel and the examiner is interpreting the mesh panel to be the mesh reinforcement layer because a mesh reinforcement layer is not mentioned in claim 11.


All remaining claims are rejected as depending on a rejected base claim.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapuis et al. (U.S. 20070022510) in view of Kallen (U.S. Patent No. 7500274).
Regarding claim 1, Chapuis teaches a garment (figs. 1-3) comprising: a front body panel (elastic film of 22); a back body panel (elastic film of 32 on left half) includinq a cutout section (cut out section in elastic film where  left half of 31 is received) (para. 57) havinq a mesh panel (left half of 31)(paras. 39-41) attached thereto (fig. 1, para. 39); a mesh reinforcement layer (at least half of 21) attached to the front body panel (elastic film of 22) for tummy control (stretchable mesh would provide tummy control, paras. 39-41); and a back contouring panel (right half of 32), and wherein the contourinq panel is formed from a contouring fabric to allow the wearers waist to take its natural shape (paras. 39,40,47, the material is elastic and therefore would allow the wearers waist to take its natural shape in as much as is claimed); but fails to teach

side contouring panels on either side, and wherein the side contourinq panels are formed from the contouring fabric to allow the wearers hips to take their natural shape.
Kallen teaches stretch pants (10) (col. 2, lines 27-33) including side contouring panels (40) formed from contouring fabric to allow the wearers hips to take their natural shape (col. 3, lines 30-67, col. 4, lines 1-26)(fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the garment of Chapuis so as to include side contouring panels formed from the contouring fabric which would allow the wearers hips to take their natural shape in view of Kallen in order to provide a more tailored and flattering fit (col. 5, lines 44-48 of Kallen)

It is noted that “cutout” recites a product-by-process limitation. Even though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113. Patentability shall not be given for the process by which the claimed product was made. Chapuis discloses the structural limitations as claimed above.

Regarding claim 3, the Chapuis/Kallen combined reference teaches the front body panel (elastic film of 22) includes a cutout reinforced portion (cut out section in elastic film of 22 where 21 is received, reinforced via fabric layer).
The mesh reinforcement layer is redefined for claims 4,5 as the left half of 21 and the cutout reinforced portion is redefined as (cut out section in elastic film of 22 where right half of 21 is received, reinforced via fabric layer)

Regarding claim 4, the Chapuis/Kallen combined reference teaches the cutout reinforced portion (cut out section in elastic film of 22 where right half of 21 is received, reinforced via fabric layer) includes a moisture wicking fabric layer (moisture wicking material) and a temperature regulating fabric layer (ventilated mesh) (para. 41).
Regarding claim 5, the Chapuis/Kallen combined reference teaches an inside support panel (fabric 51 underlying elastic film of 22) disposed on a posterior side of the front body panel (elastic film of 22) (fig. 6)(paras. 38-40,57).

Regarding claim 10, the Chapuis/Kallen combined reference teaches a waistband (see annotated fig.) attached to a top side of the front body panel (attached at least by way of 21).


    PNG
    media_image1.png
    614
    542
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapuis et al. (U.S. 20070022510) in view of Kallen (U.S. Patent No. 7500274) in view of Carroll et al. (U.S. 20170318864).

Regarding claim 6, Chapuis/Kallen combined reference teaches the mesh reinforcement layer (21 of Chapuis) can be made of any stretchable mesh (para. 40), but doesn’t specifically teach that the stretchable mesh is power mesh fabric.
Carroll teaches a garment (figs. 2a,2b) incorporating power mesh fabric that is made of 80% nylon and 20% spandex (para. 62).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have made the stretchable mesh of the combined reference a power mesh made of 80% nylon and 20% spandex in view of Carroll in order to provide desired levels of stretch and compression to the mesh reinforcement layer. Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (MPEP 2144.07).
Regarding claim 7, the Chapuis/Kallen /Carroll combined reference teaches the power mesh fabric includes 50% spandex or less (para. 62 of Carroll).
Regarding claim 8, the Chapuis/Kallen /Carroll combined reference teaches the power mesh fabric includes a nylon spandex blend (para. 62 of Carroll).

Regarding claim 9, the Chapuis/Kallen /Carroll combined reference teaches the power mesh fabric comprises about 80% nylon and about 20% spandex (para. 62 of Carroll).

Claims 11,23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loftus et al. (U.S. Patent No. 2565866) in view of McMurtrie (U.S. Patent No. 3207162).
Regarding claim 11, Loftus  teaches a garment (figs. 1,2) comprising: a front body panel (1-4) formed from a compressive fabric (col. 2, lines 33-41); a back body panel (5,6 at back, fig. 2) including a cutout ( cut out in 5,6 to receive 16,17) in a central buttock region (figs. 3,4); a contouring panel (16,17) attached to said back panel in such a manner as to cover the cutout in said back panel (figs. 3,4); first and second side panels (5,6, at sides, fig. 1,4); but fails to teach a cutout positioned in a hip region of each of said first and second side panels; a contouring panel attached each of said first and second side panels along a periphery of the first and second side cutouts.
McMurtrie teaches a similar garment (figs. 1-3) having a cutout  (openings filled by 15,22) positioned in a hip region of opposing sides of the garment (figs. 1-3); a contouring panel (15,22) attached each of said first and second side panels along a periphery of the first and second side cutouts (col. 2, lines 31-51).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added a cutout positioned in a hip region of each of said first and second side panels of Loftus; a contouring panel attached each of said first and second side panels along a periphery of the first and second side cutouts in view of McMurtrie in order to help slim the hip and leg contour of the wearer to prevent lateral outward bulge (col. 2, lines 63-71 of McMurtrie).
It is noted that “cutout” recites a product-by-process limitation. Even though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113. Patentability shall not be given for the process by which the claimed product was made. Loftus and McMurtrie disclose the structural limitations as claimed above.
Regarding claim 23, the Loftus/ McMurtrie/ Carroll combined reference teaches a waistband attached to a top side of the front body panel (see annotated fig.).

Claims 12,13,17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loftus et al. (U.S. Patent No. 2565866) in view of McMurtrie (U.S. Patent No. 3207162) in view of Carroll et al. (U.S. 20170318864).

Regarding claim 12, the Loftus/ McMurtrie combined reference  teaches the back body panel (5,6 at back, fig. 2)  includes a cutout section (at least a portion of cut out in 5,6 to receive 16,17) having a panel (at least one of 16,17) attached thereto (figs. 3,4); but fails to teach the panel being mesh.
Carroll teaches a similar garment (figs. 2a,2b) incorporating power mesh fabric in a buttock overlay region (para. 62).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have made the panel of the  Loftus/ McMurtrie combined reference  out of power mesh in view of Carroll in order to provide breathability and the desired level of support to the wearer. Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (MPEP 2144.07).

Regarding claim 13 the Loftus/ McMurtrie/ Carroll combined reference teaches the front body panel (1-4) includes a cutout reinforced portion (1,2)(reinforced via attachment to 3,4,5,6).
It is noted that “cutout” recites a product-by-process limitation. Even though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113. Patentability shall not be given for the process by which the claimed product was made. the Loftus/ McMurtrie/ Carroll combined reference discloses the structural limitations as claimed above.

Regarding claim 17, the Loftus/ McMurtrie/ Carroll combined reference teaches said mesh reinforcement layer comprises a power mesh fabric (para. 62 of Carroll).
Regarding claim 18, the Loftus/ McMurtrie/ Carroll combined reference teaches the power mesh fabric includes 50% spandex or less (para. 62 of Carroll).
Regarding claim 19, the Loftus/ McMurtrie/ Carroll combined reference teaches a waistband attached to a top side of the front body panel (see annotated fig.).


Regarding claim 20, the Loftus/ McMurtrie/ Carroll combined reference teaches the power mesh fabric includes a nylon spandex blend (para. 62 of Carroll).

Regarding claim 21, the Loftus/ McMurtrie/ Carroll combined reference teaches the power mesh fabric comprises about 80% nylon and about 20% spandex.(para. 62 of Carroll).
Regarding claim 22, the Loftus/ McMurtrie/ Carroll combined reference teaches a waistband attached to a top side of the front body panel (see annotated fig.).


    PNG
    media_image2.png
    680
    694
    media_image2.png
    Greyscale











Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loftus et al. (U.S. Patent No. 2565866) in view of McMurtrie (U.S. Patent No. 3207162) in view of Carroll et al. (U.S. 20170318864) in view of Rudolph (U.S. 20060230488).
Regarding claim 14, the Loftus/ McMurtrie/ Carroll combined reference fails to teach an inside support panel disposed on a posterior side of the front body panel.
Rudolph teaches a lower body garment (10) including an inside support panel (24) disposed on a posterior side of the front body panel (para. 30).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added an inside support panel disposed on a posterior side of the front body panel of the Loftus/ McMurtrie/ Carroll combined reference in view of Rudolph in order to provide increased support to the wearer’s abdominal area (para. 30).



Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loftus et al. (U.S. Patent No. 2565866) in view of McMurtrie (U.S. Patent No. 3207162) in view of Carroll et al. (U.S. 20170318864) in view of Chapuis et al. (U.S. 20070022510).
Regarding claim 15, the Loftus/ McMurtrie/ Carroll combined reference fails to teach the cutout reinforced portion includes a moisture wicking fabric layer and a temperature regulating fabric layer.
Chapuis teaches a lower body garment (figs. 1-3) having a cutout reinforced portion (21)(paras. 39-41,57) including a moisture wicking fabric layer (moisture wicking material) and a temperature regulating fabric layer (ventilated mesh) (para. 41).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have included a moisture wicking fabric layer and a temperature regulating fabric layer in the cut out reinforced portion of the Loftus/ McMurtrie/ Carroll combined reference in view of Chapuis in order to provide increased comfort to the wearer. 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loftus et al. (U.S. Patent No. 2565866) in view of McMurtrie (U.S. Patent No. 3207162) in view of Carroll et al. (U.S. 20170318864) in view of Chapuis et al. (U.S. 20070022510) in view of Rudolph (U.S. 20060230488).
Regarding claim 16, the Loftus/ McMurtrie/ Carroll/Chapuis combined reference fails to teach an inside support panel disposed on a posterior side of the front body panel.
Rudolph teaches a lower body garment (10) including an inside support panel (24) disposed on a posterior side of the front body panel (para. 30).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added an inside support panel disposed on a posterior side of the front body panel of the Loftus/ McMurtrie/ Carroll/Chapuis combined reference in view of Rudolph in order to provide increased support to the wearer’s abdominal area (para. 30).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579. The examiner can normally be reached M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBY M SPATZ/           Examiner, Art Unit 3732 

/NATHAN E DURHAM/           Primary Examiner, Art Unit 3732